Per Ouriam:

The only legal question presented in this case is whether the district court of Cherokee county lost jurisdiction to try a case at Columbus in December because the case was called at an adjourned term, which opened at Columbus in October and was adjourned over an intervening term of the same court held, as authorized by law, at Galena, in said county, in the month of November. It is conceded that this question has been answered in the negative in The State v. Crilly, 69 Kan. 802, 77 Pac. 701. We are asked to reverse the ruling in that case, which, after careful consideration, we decline to do.
The judgment in this case is affirmed.